Citation Nr: 1100210	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an esophageal disease, to 
include esophagus muscle damage, to also include as due to 
herbicide exposure or as secondary to peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  
Service in the Republic of Vietnam and the award of the Combat 
Infantryman Badge (CIB) is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

For the reasons set forth below, the Board has determined that 
additional evidentiary development is required.

VA examination

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence 
of record documents diagnoses of chronic distal esophageal ulcer.  
See, e.g., a private treatment record from L.O., M.D., dated in 
March 2005.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address disease 
and injury separately.

Concerning in-service disease, the Board notes that the Veteran's 
service treatment records are negative for complaints of, 
treatment for, or findings of esophagus muscle damage or any 
esophageal disease.  The Board notes, however, that an August 
1968 service treatment record indicates that the Veteran 
complained of stomach problems which included nausea and 
diarrhea.  He was diagnosed with a viral syndrome, and was 
approved for duty.  However, the April 1970 service separation 
examination is absent any evidence of esophagus muscle damage or 
any esophageal disease.  Additionally, there is no evidence that 
an esophageal disease was manifested within the one year 
presumptive period after service found in 38 C.F.R. § 3.309(a) 
(2010).  Indeed, the first competent evidence of an esophageal 
disease is dated in December 2004, more than thirty years after 
the Veteran's discharge from active duty.  

The lack of time between service discharge and onset of 
disability does not in and of itself preclude establishing 
service connection for this disability if the competent evidence 
shows that the disability is related to an in-service event such 
as the Veteran's claimed in-service herbicide exposure.  In this 
regard, service personnel records confirm the Veteran's service 
in the Republic of Vietnam between November 1968 and November 
1969.  Furthermore, the Board presumes that the Veteran was 
exposed to herbicides during his service in Vietnam.  

According to 38 C.F.R. § 3.309(e) (2010), certain diseases may be 
presumed to be related to exposure to herbicides; esophageal 
disease is not one of the listed diseases.  Therefore, esophageal 
disease may not be presumed to be related to herbicide exposure.  
However, service connection based on direct causation may still 
be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

With respect to element (3), medical nexus, the medical evidence 
currently associated with the Veteran's VA claims folder is 
absent an opinion as to a possible causal relationship between 
the Veteran's esophageal disease and his military service.  
Moreover, the medical evidence is absent an opinion as to a 
possible causal relationship between the Veteran's esophageal 
disease and his military service.  In light of the foregoing, the 
Board is of the opinion that a clarifying VA examination would be 
probative in ascertaining whether the Veteran's esophageal 
disease is related to either his military service.  See Charles 
v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) 
(holding a medical examination or opinion is necessary if the 
information and evidence of record does not contain sufficient 
medical evidence to decide the claim).

An additional factor that needs to be considered is the Court's 
holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even though the disability resolves prior to the 
adjudication of the claim.  The Board cannot exclude the 
possibility that the Veteran exhibited an esophageal disease 
during the pendency of this appeal that had resolved.  In the 
event that the VA examination does not show a current esophageal 
disease, the type of scenario addressed under McClain must be 
addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

1.	The RO should then arrange for a physician 
to examine the Veteran and review the 
Veteran's VA claims folder for the purpose 
of determining whether he has a current 
disability of the esophagus that is 
etiologically related to his military 
service, to include in-service herbicide 
exposure.  

2.	The examiner shoulder: 

a.	Identify any disability or disease of 
the esophagus that is currently 
manifested or otherwise indicated by 
the claims folder; and

b.	For each disability identified, 
proffer an opinion as to whether it 
is at least as likely as not (i.e. 
probability of 50 percent or 
greater) that the Veteran's 
disability is etiologically related 
to his active military service, to 
include in-service herbicide 
exposure.

The examiner should indicate in his/her 
report that the claims file was reviewed.  
Any and all studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.
   
3.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


